DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
	Claims 1,3,7,10,11,13,15,17-22,24-29 and 31 are pending in the application. Claims 19-22 and 24-29 are withdrawn from consideration. Claim 2 is canceled and claim 31 newly added in the amendment filed 7/27/22.
Any objections and/or rejections from previous office actions that have not been reiterated in this office action are obviated.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 7/27/22 has been entered.

Drawings
Objection to Color Drawings/Specification 

MPEP 608.02, part VIII states: 

Color drawings and color photographs are not accepted in utility applications filed under 35 U.S.C. 111  unless a petition filed under 37 CFR 1.84(a)(2) or (b)(2)  is granted. Color drawings and color photographs are not permitted in international
applications (see PCT Rule 11.13 ).  

Unless a petition is filed and granted, color drawings or color photographs will not be accepted in a utility patent application filed under 35 U.S.C. 111. The examiner must object to the color drawings or color photographs as being improper and require applicant either to cancel the drawings or to provide substitute black and white drawings.      

Since the color petition of 6/22/21 was not granted in the decision of 11/29/21, the color drawings or color photographs are being objected to as being improper. Unless Applicant submits a renewed petition that is granted, Applicant is required to either cancel the drawings or to provide substitute black and white drawings. The specification is also objected to for reciting the requisite color petition language as the first paragraph of the brief description of the drawings in which the color petition of 6/22/21 was not granted. Unless Applicant submits a renewed petition that is granted, Applicant is required to amend the specification to remove the noted language, and also, if necessary, amend the section under brief description of the drawings to remove any language referencing color depiction in the drawings. 


Specification
The disclosure is objected to because of the following informalities: the specification indicates colored drawings that have not been accepted. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1,3,7,10,11,13,15,17,18 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al. (Chem Soc. 2015, 6, 4643-4649) in view of Wu et al. (Transl. Androl. Urol. 2013, 2, 254-264) and Veiseh et al. (Cancer Res. 2009, 69, 6200-6207) and in further view of Bao et al.
(US 7,459,145B2).
Hou et al. (Chem Soc. 2015, 6, 4643-4649) discloses analyte-responsive near-infrared fluorescence activation probes for the selective detection of proteins through a non-enzymatic process (title; p4643, right column, second paragraph).
The probe design is a ligand-conjugated Cy5 fluorophore which functions as a protein-specific probe, O6-benzylguanine (BG) Cy5 derivative SNAP-tag labeling probe
    PNG
    media_image1.png
    125
    187
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    59
    212
    media_image2.png
    Greyscale
 (p4643, right column, second paragraph; Fig. 1; p4646, left column, second paragraph; Scheme S1). 
The O6-benzylguanine of the disclosure encompasses the O6-benzylguanine of the instant claims.
The NIR Cy5 derivative dye of the disclosure encompasses the fluorescent moiety capable of emitting NIR light of the instant claims.
The probe 3 shows very weak fluorescence in PBS buffer but upon addition of SNAP-tag protein, the fluorescence was enhanced dramatically by 40-fold (p4646, left column, first full paragraph). The PBS buffer encompasses the pharmaceutically acceptable carrier of the instant claims.
Fig. S9. shows the reaction mechanism of SNAP-tag protein with O6-BG compound and therefore a self-labeling enzyme, SNAP, is capable of covalently binding to the probe of the disclosure.
Hou et al. does not disclose a contrast agent or the general formula 
    PNG
    media_image3.png
    27
    99
    media_image3.png
    Greyscale
.
Wu et al. (Transl. Androl. Urol. 2013, 2, 254-264) discloses the use of NIR heptamethine carbocyanine dyes that can be used as dual imaging and targeting agents, such as the PET/NIRF probe 
    PNG
    media_image4.png
    411
    335
    media_image4.png
    Greyscale
wherein a NIR cyanine dye is conjugated to a DOTA contrast agent (p255, left column, first full paragraph; p258, right column, third paragraph; Figure 1)
Veiseh et al. (Cancer Res. 2009, 69, 6200-6207) discloses of binding NIR dye Cy5.5 to an iron oxide nanoparticle via 
    PNG
    media_image5.png
    58
    485
    media_image5.png
    Greyscale
(p6200, right column, last paragraph; Figure 1). A monoreactive Cy5.5. NHS ester was reacted with the iron oxide nanoparticle to form targeted (CTX) and nontargeted nanoprobes (p6202, left column, second and third paragraph; Figures 2 and 3).
Bao et al. (US 7,459,145B2) discloses probe compositions comprising two or more different multifunctional magnetic nanoparticle probes for molecular imaging or monitoring (abstract; column 14, lines 28-39). Each multifunctional magnetic nanoparticle probes may comprise a delivery ligand and a detectable moiety, such as magnetic nanoparticle having a biocompatible coating thereon (abstract; column 1, lines 55+). 
The coated magnetic particle comprises a monocrystalline iron oxide nanoparticle (MION), superparamagnetic iron oxide (SPIO), chelate of gadolinium, etc. (column 1, lines 42-54; column 10, lines 3-27). The magnetic nanoparticle having a biocompatible coating can be conjugated to different ligands, such as fluorescent dyes, etc. for multi-modality imaging abilities (column 7, lines 1-17; column 13, lines 35-44; column 27, Example 3). The probes include the NIR dye-iron oxide nanoparticles Cy3-MION, Cy5-MION, etc. (column 8, lines 55-64; column 29, lines 1-26).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the BG-Cy5 derivative SNAP-tag labeling probe of Hou et al. to either a DOTA chelator detectable label or an iron oxide nanoparticle for the advantage of multi-modality imaging capabilities as Wu et al. and Bao et al. teach of the use of a covalently bonded MRI/NIR probe for dual imaging. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to attach the BG-Cy5 derivative SNAP-tag labeling probe of Hou et al. to the DOTA chelator detectable label or an iron oxide nanoparticle via a reactive functional group of a monoreactive dye as Wu et al. and Veiseh et al. teach of a single chelator detectable label or a single iron oxide nanoparticle bound to a dye via a single reactive group for the advantage of multi-modality imaging.
Therefore, it would have been predictable to one of ordinary skill in the art that the probes will  have the general formula 
    PNG
    media_image3.png
    27
    99
    media_image3.png
    Greyscale
 as the dye is bound to the DOTA chelator or iron oxide nanoparticle via a single reactive group and is bound to the SNAP-tag substrate BG via the other reactive group with a reasonable expectation of success. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a combination of a DOTA chelator BG-Cy5 derivative SNAP-tag labeling probe or an iron oxide nanoparticle BG-Cy5 derivative SNAP-tag labeling probe and a different second probe comprising a DOTA chelator BG-Cy5 derivative SNAP-tag labeling probe or an iron oxide nanoparticle BG-Cy5 derivative SNAP-tag labeling probe as Bao et al. teaches that the various contrast agents probes are known and are used for dual imaging of different target sites. 

Conclusion
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA JEAN PERREIRA whose telephone number is (571)272-1354. The examiner can normally be reached M9-3, T9-3, W9-3, Th9-2, F9-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELISSA J PERREIRA/               Examiner, Art Unit 1618